Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 1 of 17

                                                                          1


      1                  IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
      2                        WEST PALM BEACH DIVISION
                              CASE NO. 18-cr-80139-WPD-1
      3

      4

      5   UNITED STATES OF AMERICA,

      6                   Plaintiff,                 Monday, August 20, 2018
                 vs.
      7                                              West Palm Beach, Florida
          JUNIOR JOEL JOSEPH,                               10:26 a.m.
      8
                          Defendant.                    Pages 1 through 17
      9

     10

     11

     12

     13                        TRANSCRIPT OF ARRAIGNMENT
                         BEFORE THE HONORABLE DAVE LEE BRANNON
     14                     UNITED STATES MAGISTRATE JUDGE

     15

     16

     17

     18   APPEARANCES:

     19   For the Plaintiff:           Rolando Garcia, Esq.
                                       United States Attorney's Office
     20
          For the Defendant:           Robin Rosen-Evans, Esq.
     21                                Federal Defender's Office

     22

     23

     24   Transcribed By:              Judith M. Wolff
                                       Certified Realtime Reporter
     25
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 2 of 17

                                                                          2


      1       (Court was called to order at 10:26 a.m.)

      2             THE COURT:    The next case is United States vs. Junior

      3   Joel Joseph, Case No. 18-80139.

      4             MR. GARCIA:    Morning, your Honor.     Rolando Garcia on

      5   behalf of the United States.

      6             THE COURT:    Good morning, sir.

      7             UNIDENTIFIED WOMAN:     (Inaudible.    Counsel not at the

      8   microphone.)

      9             THE COURT:    Junior Joel Joseph.

     10             Was the federal defender...

     11             UNIDENTIFIED MAN:     In the Middle District.

     12             THE COURT:    Okay.   Very good.

     13             Good morning, Mr. Joseph.      I understand you had a

     14   previous appearance in the Middle District of Florida?

     15             THE DEFENDANT:    Good morning, your Honor.      Yes.

     16             THE COURT:    Okay.   Very well.

     17             Okay.   Have you received a copy of the indictment in

     18   this case, sir?

     19             THE DEFENDANT:    Yes, your Honor.

     20             THE COURT:    Okay.   And let's just go over, briefly,

     21   here what it is that you're charged with.

     22             You are charged in Count 1 with conspiracy to export

     23   firearms; in Count 2 with exporting firearms without a

     24   license; in Count 3 with conspiracy to export firearms without

     25   a license; and in Count 4 with exporting or sending goods
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 3 of 17

                                                                          3


      1   contrary to law.

      2              So, I'm not asking you whether any of that is true or

      3   not, but do you understand what it is that you're charged

      4   with?

      5              THE DEFENDANT:    Yes, your Honor.

      6              THE COURT:    Very well.

      7              And, to the government, what's the potential maximum

      8   and any minimum sentences that Mr. Joseph is looking at?

      9              MR. GARCIA:    As to Count 1, the maximum is five years

     10   imprisonment, $250,000 fine, and three years of supervised

     11   release.

     12              As to Count 2, the maximum is 20 years imprisonment,

     13   a million dollar fine, and three years of supervised release.

     14              As to Count 3, the maximum is 20 years imprisonment,

     15   $1 million fine, and three years of supervised release.

     16              And as to Count 4, ten years imprisonment, $250,000

     17   fine, and three years of supervised release.

     18              THE COURT:    I'm looking at the penalty sheet here on

     19   Counts 2 and 3, they have $250,000, instead of a million.

     20              MR. GARCIA:    It's wrong.

     21              THE COURT:    Okay.   Very good.

     22              I like that panache.

     23              MR. GARCIA:    It's wrong.

     24              THE COURT:    Okay.

     25              Mr. Joseph, do you understand what the potential
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 4 of 17

                                                                          4


      1   maximum sentence is, sir?

      2             THE DEFENDANT:    I understand, your Honor.

      3             THE COURT:    Okay.   And you understand what supervised

      4   release is?

      5             THE DEFENDANT:    Yes, your Honor.

      6             THE COURT:    And you understand if you violate your

      7   supervised release, you go back in front of the judge that

      8   sentenced you and one of the things that judge can do is to

      9   send you back to jail and they can do other things, too, you

     10   understand that?

     11             THE DEFENDANT:    I understand, your Honor.

     12             THE COURT:    Very well.

     13             So, you have an absolute right to remain silent.

     14   Anything that you say in court can be used as evidence against

     15   you.   Do you understand that?

     16             THE DEFENDANT:    Yes, your Honor.

     17             THE COURT:    Do you have an attorney here, sir, in the

     18   Southern District of Florida?

     19             They -- you don't have a public defender yet.         You

     20   may have had the public defender in the Middle District, but I

     21   have to find that you qualify and do an inquiry if you want

     22   the public defender again.

     23             THE DEFENDANT:    Yes, your Honor.

     24             THE COURT:    Okay.   So --

     25             THE DEFENDANT:    I don't have a lawyer.
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 5 of 17

                                                                          5


      1             THE COURT:    You don't have a lawyer at this point?

      2   Okay.   I need to ask you some questions to see if you qualify

      3   for court-appointed counsel.      And these questions look at the

      4   resources that you have.

      5             I want you to listen carefully to these questions

      6   that I put to you, and if you choose to answer a question,

      7   answer only the question I ask.       Don't volunteer anything

      8   else.

      9             If I need more information, I'll ask more questions.

     10   Do you understand that, sir?

     11             THE DEFENDANT:    I understand, your Honor.

     12             THE COURT:    I say that because I don't want you

     13   blurting out something that might come back to bite you.            So

     14   it's like if I ask somebody if they have an opinion about

     15   something?   That's a yes or a no answer.       You either have an

     16   opinion or you don't.     If I want to know what the opinion is,

     17   I'll ask another question.      Do you understand that, sir?

     18             THE DEFENDANT:    Yes, your Honor.

     19             THE COURT:    Okay.   You can refuse to answer any

     20   question I put to you, and you can choose to answer some and

     21   not answer others.     Do you understand that?

     22             THE DEFENDANT:    Yes, your Honor.

     23             THE COURT:    If, however, you choose to answer a

     24   question, you must answer that question truthfully.          Otherwise

     25   that could subject you to prosecution for perjury or
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 6 of 17

                                                                          6


      1   obstruction of justice or false statement, do you understand

      2   that, sir?

      3             THE DEFENDANT:    Yes, your Honor.

      4             THE COURT:    So, in short, as you heard me say to

      5   folks already, you have the right to remain silent but you

      6   don't have the right to lie.      Do you understand that?

      7             THE DEFENDANT:    Yes, your Honor.

      8             THE COURT:    Okay.   Are you employed, sir?

      9             THE DEFENDANT:    Not right now.

     10             THE COURT:    Okay.   How long have you been unemployed?

     11             THE DEFENDANT:    Since the (inaudible).

     12             THE COURT:    Since when?    I'm sorry.

     13             THE DEFENDANT:    Since the last time I was picked up.

     14             THE COURT:    Okay.   How long ago was that?

     15             THE DEFENDANT:    On the 3rd.

     16             THE COURT:    Okay.   Do you have any money saved, sir,

     17   anywhere in the world?     Whether it's in a bank account or a

     18   box full of money sitting somewhere?

     19             THE DEFENDANT:    No, your Honor.

     20             THE COURT:    Okay.   Is somebody holding any money for

     21   you, anywhere in the world?

     22             THE DEFENDANT:    No, your Honor.

     23             THE COURT:    Do you own any land, alone or with other

     24   people, anywhere in the world, sir?

     25             THE DEFENDANT:    No, your Honor.
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 7 of 17

                                                                          7


      1             THE COURT:    Do you own anything worth more than

      2   $5,000, anywhere in the world?

      3             THE DEFENDANT:    A vehicle.

      4             THE COURT:    Okay.    And what's your vehicle?

      5             THE DEFENDANT:    It's a 2007, um, Volkswagen.

      6             THE COURT:    Okay.    I have a 2007 vehicle myself.

      7   It's old enough to be old, but not old enough to be antique.

      8             Do you own that free and clear, sir?

      9             THE DEFENDANT:    Yes, your Honor.

     10             THE COURT:    Okay.    Very well.

     11             Government, any further inquiry you want me to make

     12   on indigency?

     13             MR. GARCIA:    No, your Honor.

     14             THE COURT:    Any conflict with the federal defender?

     15             MS. ROSEN-EVANS:      No.

     16             THE COURT:    Okay.    Then I'll appoint the federal

     17   public defender on behalf of Mr. Joseph.

     18             THE DEFENDANT:    Thank you, your Honor.

     19             THE COURT:    You're welcome, sir.

     20             MS. ROSEN-EVANS:      Good morning, your Honor.     Robin

     21   Rosen-Evans on behalf of Mr. Joseph.

     22             THE COURT:    Okay.    Do you need a moment to go over

     23   the charges with Mr. Joseph?

     24             MS. ROSEN-EVANS:      If I could have -- he's already

     25   been reading them and tells me he understands them, but I just
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 8 of 17

                                                                          8


      1   want to make sure.     And then we could do the arraignment, your

      2   Honor.

      3             THE COURT:    Sure.    Go ahead.

      4             MS. ROSEN-EVANS:      Thank you.

      5             THE COURT:    If you want to have a seat at counsel

      6   table and do that, that's fine.

      7             MS. ROSEN-EVANS:      Okay.

      8             THE COURT:    I'm going to go on to the next case.

      9       (There was a pause in the proceedings, and proceedings

     10   continued as follows:)

     11             THE COURT:    Are we ready on Mr. Joseph?

     12             MS. ROSEN-EVANS:      Yes, we are, your Honor.

     13             THE COURT:    Okay.

     14             MS. ROSEN-EVANS:      Your Honor, I have reviewed the

     15   indictment with Mr. Joseph.       We would waive formal reading and

     16   enter a plea of not guilty to each count in which he is named;

     17   ask the Court to sign a standing discovery order; request a

     18   trial by jury in this matter.

     19             THE COURT:    Very well.

     20              Mr. Joseph, I'm going to accept your waiver of my

     21   reading of the indictment word-for-word here in open court and

     22   enter your plea of not guilty as to each count in the

     23   indictment in which you are charged, and your demand for a

     24   trial by jury, sir.

     25             I'm entering a standing discovery order, which is an
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 9 of 17

                                                                          9


      1   order from the Court to both sides, telling both sides to

      2   exchange information so the case can be prepared to go

      3   forward.    And I'm going to require counsel, within 14 days of

      4   today's date, to file a joint status report that let's us know

      5   that that discovery is being exchanged.

      6              So, it's the lawyer's responsibility to take care of

      7   that.

      8              Mr. Joseph, how are you doing on bond here, sir?         I

      9   note that it was set in the Middle District and you're here

     10   today, which is proof that it works.        Are you having any

     11   problems?

     12              THE DEFENDANT:    No, your Honor.

     13              THE COURT:    Okay.    Anything further from the

     14   government on Mr. Joseph?

     15              MR. GARCIA:    No, sir.

     16              MS. ROSEN-EVANS:      May I have one moment, your Honor?

     17              THE COURT:    Sure.

     18       (Pause.)

     19              THE COURT:    Will Mr. Joseph be processed here, in

     20   this district?

     21              MR. GARCIA:    No, your Honor.      Not unless (inaudible).

     22              THE COURT:    Okay.    Very good.

     23       (There was a pause in the proceedings, and proceedings

     24   continued as follows:)

     25              MS. ROSEN-EVANS:      Your Honor, there may be some
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 10 of 17

                                                                         10


      1   conditions of bond that we may come back to court to ask be

      2   modified.

      3             This case is going down to Judge Dimitrouleas, so I

      4   suggested to Mr. Joseph that when he gets his lawyer in our

      5   office in Ft. Lauderdale, they have a conversation and try and

      6   flesh out those issues and maybe file a motion with the Court

      7   to seek some modifications.

      8             THE COURT:    I think that's good advice.       I mean,

      9   essentially Mr. Joseph is just making a guest appearance in

     10   West Palm Beach.     Everything else will take place down in

     11   Ft. Lauderdale, and it would make sense to have it handled by

     12   the people that are going to be handling the case, instead.

     13             The bond that has been set is working.        It may need

     14   to be modified, but that's something that can best be decided

     15   by Judge Dimitrouleas so I won't get into that today.

     16             So, if there is something further, Mr. Joseph, you're

     17   free to go.    And the public defender will be in touch with

     18   you.

     19             The more you tell your lawyer about the case, the

     20   more your attorney can help you.       Whether it's good or bad.

     21   The attorney can help you with bad stuff, but an attorney

     22   cannot help you with stuff that they don't know about.

     23             So whatever it is, talk to them.        That's why you have

     24   an attorney/client privilege, so that you can be candid and

     25   tell them everything.
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 11 of 17

                                                                         11


      1             Do you understand that, sir?

      2             THE DEFENDANT:     Yes, your Honor.

      3             THE COURT:    Okay.    Good luck to you, sir.     And you're

      4   free to go today.

      5             THE DEFENDANT:     Thank you, your Honor.

      6             MS. ROSEN-EVANS:      Thank you, Judge.

      7             THE COURT:    You're welcome.

      8             MR. GARCIA:    Thank you, your Honor.

      9

     10       (Proceedings were adjourned at 10:41 a.m.)

     11

     12                                    * * *

     13

     14                      TRANSCRIBER'S     CERTIFICATION

     15

     16             I certify that the foregoing is a correct transcript

     17   to the best of my abilities from the digitally-recorded audio

     18   file of the proceedings in the above matter.

     19   Date:   October 30, 2018

     20

     21                s/ JUDITH M. WOLFF, CERTIFIED REALTIME REPORTER
                       Signature of Transcriber
     22

     23

     24

     25
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 12 of 17
                                                                                     12


                                8                         are [8] 2/22 6/8 8/11
      MR. GARCIA: [8] 2/3 80139 [1] 2/3                   8/12 8/23 9/8 9/10
      3/8 3/19 3/22 7/12 9/14                             10/12
      9/20 11/7
                              A                           arraignment [2] 1/13
      MS. ROSEN-EVANS: a.m [3] 1/7 2/1 11/10              8/1
      [10] 7/14 7/19 7/23     abilities [1] 11/17         ask [7] 5/2 5/7 5/9
      8/3 8/6 8/11 8/13 9/15 about [3] 5/14 10/19         5/14 5/17 8/17 10/1
      9/24 11/5               10/22                       asking [1] 3/2
      THE COURT: [48]         above [1] 11/18             attorney [5] 4/17
      THE DEFENDANT:          absolute [1] 4/13           10/20 10/21 10/21
      [28]                    accept [1] 8/20             10/24
      UNIDENTIFIED MAN: account [1] 6/17                  Attorney's [1] 1/19
      [1] 2/10                adjourned [1] 11/10         attorney/client [1]
      UNIDENTIFIED            advice [1] 10/8             10/24
      WOMAN: [1] 2/6          again [1] 4/22              audio [1] 11/17
                              against [1] 4/14            August [1] 1/6
      $                       ago [1] 6/14                B
      $1 [1] 3/15             ahead [1] 8/3
      $250,000 [3] 3/10 3/16 alone [1] 6/23               back [4] 4/7 4/9 5/13
      3/19                    already [2] 6/5 7/24        10/1
      $5,000 [1] 7/2          AMERICA [1] 1/5             bad [2] 10/20 10/21
                              another [1] 5/17            bank [1] 6/17
      1                       answer [8] 5/6 5/7          be [12]
      10:26 [2] 1/7 2/1       5/15 5/19 5/20 5/21         BEACH [3] 1/2 1/7
      10:41 [1] 11/10         5/23 5/24                   10/10
      14 [1] 9/3              antique [1] 7/7             because [1] 5/12
      17 [1] 1/8              any [9] 3/2 3/8 5/19        been [3] 6/10 7/25
      18-80139 [1] 2/3        6/16 6/20 6/23 7/11         10/13
      18-cr-80139-WPD-1 [1] 7/14 9/10                     BEFORE [1] 1/13
       1/2                    anything [4] 4/14 5/7       behalf [3] 2/5 7/17
                              7/1 9/13                    7/21
      2                                                   being [1] 9/5
      20 [3] 1/6 3/12 3/14    anywhere [4] 6/17
                              6/21 6/24 7/2               best [2] 10/14 11/17
      2007 [2] 7/5 7/6                                    bite [1] 5/13
      2018 [2] 1/6 11/19      appearance [2] 2/14
                              10/9                        blurting [1] 5/13
      3                       APPEARANCES [1]             bond [3] 9/8 10/1
                              1/18                        10/13
      30 [1] 11/19
                              appoint [1] 7/16            both [2] 9/1 9/1
      3rd [1] 6/15
                              appointed [1] 5/3           box [1] 6/18
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 13 of 17
                                                                                     13


      B                      could [3] 5/25 7/24 8/1 9/20
      BRANNON [1] 1/13       counsel [4] 2/7 5/3 8/5 DIVISION [1] 1/2
      briefly [1] 2/20        9/3                     do [20]
                             count [10] 2/22 2/23 doing [1] 9/8
      C                       2/24 2/25 3/9 3/12 3/14 dollar [1] 3/13
      called [1] 2/1          3/16 8/16 8/22          don't [8] 4/19 4/25 5/1
      can [10] 4/8 4/9 4/14 Count 1 [2] 2/22 3/9       5/7 5/12 5/16 6/6 10/22
      5/19 5/20 9/2 10/14    Count 2 [2] 2/23 3/12 down [2] 10/3 10/10
      10/20 10/21 10/24      Count 3 [2] 2/24 3/14
                             Count 4 [2] 2/25 3/16
                                                      E
      candid [1] 10/24
      cannot [1] 10/22       Counts [1] 3/19          each [2] 8/16 8/22
      care [1] 9/6           Counts 2 [1] 3/19        either [1] 5/15
      carefully [1] 5/5      court [9] 1/1 2/1 4/14 else [2] 5/8 10/10
      case [9] 1/2 2/2 2/3    5/3 8/17 8/21 9/1 10/1 employed [1] 6/8
      2/18 8/8 9/2 10/3 10/12 10/6                    enough [2] 7/7 7/7
      10/19                  court-appointed [1]      enter [2] 8/16 8/22
      CERTIFICATION [1]       5/3                     entering [1] 8/25
      11/14                  cr [1] 1/2               Esq [2] 1/19 1/20
      Certified [2] 1/24                              essentially [1] 10/9
                             D                        Evans [2] 1/20 7/21
      11/21
      certify [1] 11/16      date [2] 9/4 11/19       everything [2] 10/10
      charged [4] 2/21 2/22 DAVE [1] 1/13              10/25
      3/3 8/23               days [1] 9/3             evidence [1] 4/14
      charges [1] 7/23       decided [1] 10/14        exchange [1] 9/2
      choose [3] 5/6 5/20    Defendant [2] 1/8 1/20 exchanged [1] 9/5
      5/23                   defender [7] 2/10 4/19 export [2] 2/22 2/24
      clear [1] 7/8           4/20 4/22 7/14 7/17     exporting [2] 2/23
      client [1] 10/24        10/17                    2/25
                             Defender's [1] 1/21
      come [2] 5/13 10/1
                             demand    [1] 8/23
                                                      F
      conditions [1] 10/1                             false [1] 6/1
      conflict [1] 7/14      digitally [1] 11/17
      conspiracy [2] 2/22    digitally-recorded [1] federal [4] 1/21 2/10
                              11/17                    7/14 7/16
      2/24
      continued [2] 8/10     Dimitrouleas [2] 10/3 file [3] 9/4 10/6 11/18
                              10/15                   find [1] 4/21
      9/24                                            fine [5] 3/10 3/13 3/15
      contrary [1] 3/1       discovery [3] 8/17
                                                       3/17 8/6
      conversation [1] 10/5 8/25 9/5                  firearms [3] 2/23 2/23
      copy [1] 2/17          district [8] 1/1 1/1
      correct [1] 11/16       2/11 2/14 4/18 4/20 9/9 2/24
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 14 of 17
                                                                                     14


      F                       handled [1] 10/11                  6/17 7/5 7/7 9/6 10/20
                              handling [1] 10/12
      five [1] 3/9
                              has     [1]   10/13
                                                                J
      flesh [1] 10/6                                            jail [1] 4/9
      FLORIDA [4] 1/1 1/7 have [24]                             JOEL [3] 1/7 2/3 2/9
       2/14 4/18              having [1] 9/10
      folks [1] 6/5           he [3] 7/25 8/16 10/4 joint [1] 9/4
                                                                JOSEPH [18]
      follows [2] 8/10 9/24 he's [1] 7/24                       judge [6] 1/14 4/7 4/8
      foregoing [1] 11/16     heard [1] 6/4
                              help [3] 10/20 10/21               10/3 10/15 11/6
      formal [1] 8/15                                           Judith [2] 1/24 11/21
      forward [1] 9/3          10/22
                                                                JUNIOR [3] 1/7 2/2 2/9
      free [3] 7/8 10/17 11/4 here [7] 2/21 3/18 4/17 jury [2] 8/18 8/24
      front [1] 4/7            8/21 9/8 9/9 9/19
                              his [1] 10/4                      just [3] 2/20 7/25 10/9
      Ft [1] 10/5                                               justice [1] 6/1
      Ft. [1] 10/11           holding [1] 6/20
      Ft. Lauderdale [1]      Honor [31]                        K
       10/11                  HONORABLE             [1]   1/13  know [3] 5/16 9/4
      full [1] 6/18           how      [3]   6/10  6/14   9/8    10/22
      further [3] 7/11 9/13   however        [1]  5/23
                                                                L
       10/16                  I
                                                                land [1] 6/23
      G                       I'll  [3]  5/9   5/17  7/16       last [1] 6/13
      Garcia [2] 1/19 2/4     I'm    [7]  3/2   3/18  6/12      Lauderdale [2] 10/5
      get [1] 10/15            8/8    8/20   8/25  9/3           10/11
      gets [1] 10/4           imprisonment           [4]  3/10  law [1] 3/1
      go [8] 2/20 4/7 7/22     3/12     3/14  3/16              lawyer [4] 4/25 5/1
       8/3 8/8 9/2 10/17 11/4 inaudible       [3]  2/7   6/11    10/4 10/19
      going [5] 8/8 8/20 9/3   9/21                             lawyer's [1] 9/6
       10/3 10/12             indictment        [4]   2/17      LEE [1] 1/13
      good [10] 2/6 2/12       8/15     8/21  8/23              let's [2] 2/20 9/4
       2/13 2/15 3/21 7/20    indigency        [1]  7/12        license [2] 2/24 2/25
       9/22 10/8 10/20 11/3   information        [2]   5/9  9/2 lie [1] 6/6
      goods [1] 2/25          inquiry      [2]  4/21   7/11     like [2] 3/22 5/14
      government [3] 3/7      instead       [2]  3/19  10/12    listen [1] 5/5
       7/11 9/14              is   [23]                         long [2] 6/10 6/14
      guest [1] 10/9          issues      [1]   10/6            look [1] 5/3
      guilty [2] 8/16 8/22    it [8]    2/21   3/3  9/9  9/10   looking [2] 3/8 3/18
                               10/11 10/11 10/13                luck [1] 11/3
      H                        10/23
      had [2] 2/13 4/20       it's [8] 3/20 3/23 5/14
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 15 of 17
                                                                                     15


      M                      need [4] 5/2 5/9 7/22 penalty [1] 3/18
      make [3] 7/11 8/1      10/13                    people [2] 6/24 10/12
      10/11                  next [2] 2/2 8/8         perjury [1] 5/25
      making [1] 10/9        no [11] 1/2 2/3 5/15     picked [1] 6/13
      matter [2] 8/18 11/18 6/19 6/22 6/25 7/13       place [1] 10/10
      maximum [5] 3/7 3/9 7/15 9/12 9/15 9/21         Plaintiff [2] 1/6 1/19
      3/12 3/14 4/1          not [9] 2/7 3/2 3/3 5/21 plea [2] 8/16 8/22
      may [5] 4/20 9/16 9/25 6/9 7/7 8/16 8/22 9/21 point [1] 5/1
      10/1 10/13             note [1] 9/9             potential [2] 3/7 3/25
      maybe [1] 10/6         now [1] 6/9              prepared [1] 9/2
      me [3] 6/4 7/11 7/25 O                          previous [1] 2/14
      mean [1] 10/8                                   privilege [1] 10/24
                             obstruction [1] 6/1      problems [1] 9/11
      microphone [1] 2/8     October [1] 11/19
      Middle [4] 2/11 2/14 office [3] 1/19 1/21       proceedings [6] 8/9
      4/20 9/9                                         8/9 9/23 9/23 11/10
                             10/5                      11/18
      might [1] 5/13         Okay [25]
      million [3] 3/13 3/15 old [3] 7/7 7/7 7/7       processed [1] 9/19
      3/19                                            proof [1] 9/10
                             one [2] 4/8 9/16         prosecution [1] 5/25
      minimum [1] 3/8        only [1] 5/7
      modifications [1] 10/7 open [1] 8/21            public [5] 4/19 4/20
      modified [2] 10/2                                4/22 7/17 10/17
                             opinion [3] 5/14 5/16 put [2] 5/6 5/20
      10/14                  5/16
      moment [2] 7/22 9/16 order [4] 2/1 8/17 8/25 Q
      Monday [1] 1/6         9/1                      qualify [2] 4/21 5/2
      money [3] 6/16 6/18 other [2] 4/9 6/23          question [6] 5/6 5/7
      6/20                   others [1] 5/21           5/17 5/20 5/24 5/24
      more [5] 5/9 5/9 7/1   Otherwise [1] 5/24       questions [4] 5/2 5/3
      10/19 10/20            our [1] 10/4              5/5 5/9
      morning [5] 2/4 2/6    out [2] 5/13 10/6
      2/13 2/15 7/20         own [3] 6/23 7/1 7/8
                                                      R
      motion [1] 10/6                                 reading [3] 7/25 8/15
      Mr. [15]               P                         8/21
      Mr. Joseph [15]        Pages [1] 1/8            ready [1] 8/11
      must [1] 5/24          PALM [3] 1/2 1/7         Realtime [2] 1/24
      my [2] 8/20 11/17      10/10                     11/21
      myself [1] 7/6         panache [1] 3/22         received [1] 2/17
                             pause [3] 8/9 9/18       recorded [1] 11/17
      N                      9/23                     refuse [1] 5/19
      named [1] 8/16
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 16 of 17
                                                                                     16


      R                      Since [3] 6/11 6/12       10/14 10/23
      release [6] 3/11 3/13 6/13                      them [4] 7/25 7/25
       3/15 3/17 4/4 4/7     sir [17]                  10/23 10/25
      remain [2] 4/13 6/5    sitting [1] 6/18         then [2] 7/16 8/1
      report [1] 9/4         some [4] 5/2 5/20 9/25 there [4] 8/9 9/23 9/25
      Reporter [2] 1/24       10/7                     10/16
       11/21                 somebody [2] 5/14        these [2] 5/3 5/5
      request [1] 8/17        6/20                    they [6] 3/19 4/9 4/19
      require [1] 9/3        something [4] 5/13        5/14 10/5 10/22
      resources [1] 5/4       5/15 10/14 10/16        things [2] 4/8 4/9
      responsibility [1] 9/6 somewhere [1] 6/18 think [1] 10/8
      reviewed [1] 8/14      sorry [1] 6/12           this [5] 2/18 5/1 8/18
      right [4] 4/13 6/5 6/6 SOUTHERN [2] 1/1          9/20 10/3
       6/9                    4/18                    those [1] 10/6
      Robin [2] 1/20 7/20    standing [2] 8/17 8/25 three [4] 3/10 3/13
      Rolando [2] 1/19 2/4 statement [1] 6/1           3/15 3/17
      Rosen [2] 1/20 7/21    STATES [6] 1/1 1/5       through [1] 1/8
      Rosen-Evans [2] 1/20 1/14 1/19 2/2 2/5          time [1] 6/13
       7/21                  status [1] 9/4           today [3] 9/10 10/15
                             stuff [2] 10/21 10/22     11/4
      S                      subject [1] 5/25         today's [1] 9/4
      saved [1] 6/16         suggested [1] 10/4       too [1] 4/9
      say [3] 4/14 5/12 6/4 supervised [6] 3/10       touch [1] 10/17
      seat [1] 8/5            3/13 3/15 3/17 4/3 4/7 Transcribed [1] 1/24
      see [1] 5/2            sure [3] 8/1 8/3 9/17 Transcriber [1] 11/21
      seek [1] 10/7                                   TRANSCRIBER'S [1]
                             T                         11/14
      send [1] 4/9
      sending [1] 2/25       table   [1]  8/6         transcript [2] 1/13
      sense [1] 10/11        take   [2]  9/6 10/10     11/16
      sentence [1] 4/1       talk  [1]   10/23        trial [2] 8/18 8/24
      sentenced [1] 4/8      tell [2]   10/19  10/25  true [1] 3/2
      sentences [1] 3/8      telling   [1] 9/1        truthfully [1] 5/24
      set [2] 9/9 10/13      tells  [1]  7/25         try [1] 10/5
      sheet [1] 3/18         ten  [1]   3/16
                             than [1] 7/1             U
      short [1] 6/4
      sides [2] 9/1 9/1      Thank [5] 7/18 8/4       um [1] 7/5
      sign [1] 8/17           11/5 11/6 11/8          understand [16]
      Signature [1] 11/21    that [41]                understands [1] 7/25
      silent [2] 4/13 6/5    that's [5] 5/15 8/6 10/8 unemployed [1] 6/10
Case 9:18-cr-80139-WPD Document 39 Entered on FLSD Docket 10/30/2018 Page 17 of 17
                                                                                     17


      U                       which [4] 8/16 8/23
      UNITED [6] 1/1 1/5       8/25 9/10
       1/14 1/19 2/2 2/5      why [1] 10/23
      unless [1] 9/21         will [3] 9/19 10/10
      up [1] 6/13              10/17
      us [1] 9/4              within [1] 9/3
      used [1] 4/14           without [2] 2/23 2/24
                              Wolff [2] 1/24 11/21
      V                       won't [1] 10/15
      vehicle [3] 7/3 7/4 7/6 word [2] 8/21 8/21
      Very [8] 2/12 2/16 3/6 word-for-word [1]
       3/21 4/12 7/10 8/19     8/21
       9/22                   working [1] 10/13
      violate [1] 4/6         works [1] 9/10
      Volkswagen [1] 7/5      world [4] 6/17 6/21
      volunteer [1] 5/7        6/24 7/2
                              worth [1] 7/1
      W                       would [2] 8/15 10/11
      waive [1] 8/15          WPD [1] 1/2
      waiver [1] 8/20         wrong [2] 3/20 3/23
      want [7] 4/21 5/5 5/12
       5/16 7/11 8/1 8/5      Y
      was [7] 2/1 2/10 6/13 years [8] 3/9 3/10 3/12
       6/14 8/9 9/9 9/23       3/13 3/14 3/15 3/16
      we [5] 8/1 8/11 8/12     3/17
       8/15 10/1              yes [14]
      welcome [2] 7/19 11/7 yet [1] 4/19
      well [5] 2/16 3/6 4/12 you [74]
       7/10 8/19              you're [7] 2/21 3/3
      were [1] 11/10           7/19 9/9 10/16 11/3
      WEST [3] 1/2 1/7         11/7
       10/10                  your [38]
      what [5] 2/21 3/3 3/25
       4/3 5/16
      what's [2] 3/7 7/4
      whatever [1] 10/23
      when [2] 6/12 10/4
      whether [3] 3/2 6/17
       10/20
